NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NORMAN L. ADAMS, Jr.; YULING S.                 No. 16-56170
ADAMS,
                                                D.C. No. 2:15-cv-07270-SVW-
                Plaintiffs-Appellants,          RAO

 v.
                                                MEMORANDUM*
MARIELLA AGRUSA; FAMILY 1ST
INVESTMENTS, INC.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Norman L. Adams, Jr. and Yuling S. Adams appeal pro se from the district

court’s judgment following a bench trial and partial summary judgment in their

action alleging copyright infringement. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s summary judgment. Worth v.

Selchow & Righter Co., 827 F.2d 569, 571 (9th Cir. 1987). We affirm.

      The district court properly granted summary judgment as to defendant

Agrusa’s innocent infringement because appellants failed to raise a genuine dispute

of material fact as to whether Agrusa knew that her use of the photographs at issue

constituted copyright infringement. See Danjaq LLC v. Sony Corp., 263 F.3d 942,

957-58 (9th Cir. 2001) (“[W]illful refers to conduct that occurs with knowledge

that the defendant’s conduct constitutes copyright infringement.” (citation and

internal quotation marks omitted)).

      The district court properly concluded that Agrusa was liable for one count of

copyright infringement because the photographs at issue were all part of the same

marketing compilation for the subject residential property. See 17 U.S.C.

§ 504(c)(1) (“[A]ll the parts of a compilation or derivative work constitute one

work.”); Columbia Pictures TV, Inc. v. Krypton Broad. of Birmingham, Inc., 259

F.3d 1186, 1193 (9th Cir. 2001) (to qualify as a separate independent work for

purposes of copyright protection the material must have an independent economic

value).

      We are unable to consider appellants’ contentions regarding the district

court’s conduct of the trial and evidentiary rulings during the trial because

appellants failed to provide any portion of the trial transcript. See Fed. R. App. P.


                                          2                                     16-56170
10(b)(2) (“If the appellant intends to urge on appeal that a finding or conclusion is

unsupported by the evidence or is contrary to the evidence, the appellant must

include in the record a transcript of all evidence relevant to that finding or

conclusion.”); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir. 1991)

(dismissing appeal filed by pro se appellant for failure to comply with Fed. R. App.

P. 10(b)(2)).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           3                                     16-56170